
	
		II
		111th CONGRESS
		1st Session
		S. 1378
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify a land grant patent issued by the Secretary of
		  the Interior.
	
	
		1.FindingsCongress finds that—
			(1)pursuant to
			 section 5505 of division A of the Omnibus Consolidated Appropriations Act, 1997
			 (Public Law 104–208; 110 Stat. 3009–516), the Secretary of the Interior, acting
			 through the Bureau of Land Management, issued to the Great Lakes Shipwreck
			 Historical Society located in Chippewa County of the State of Michigan United
			 States Patent Number 61–98–0040 on September 23, 1998, conveying certain
			 property (referred to in this Act as the Property) from the
			 Federal Government to the Great Lakes Shipwreck Historical Society;
			(2)United States
			 Patent Number 61–98–0040 was recorded in the Office of the Register of Deeds of
			 Chippewa County of the State of Michigan, on January 22, 1999, at Liber 757, on
			 pages 115 through 118;
			(3)in order to
			 correct an error in United States Patent Number 61–98–0040, the Secretary
			 issued a corrected patent, United States Patent Number 61–2000–0007, on March
			 10, 2000;
			(4)after issuance of
			 the corrected United States Patent Number 61–2000–0007, the original United
			 States Patent Number 61–98–0040 was cancelled on the records of the Bureau of
			 Land Management; and
			(5)corrected United
			 States Patent Number 61–2000–0007 should be modified in accordance with this
			 Act—
				(A)to
			 effectuate—
					(i)the
			 Human Use/Natural Resource Plan for Whitefish Point, dated December 2002;
			 and
					(ii)the settlement
			 agreement dated July 16, 2001, filed in Docket Number 2:00–CV–206 in the United
			 States District Court for the Western District of Michigan; and
					(B)to ensure a clear
			 chain of title, recorded in the Office of the Register of Deeds of Chippewa
			 County of the State of Michigan.
				2.Modification of
			 land grant patent issued by Secretary of the InteriorThe Secretary of the Interior shall modify
			 the matter under the heading Subject also to the following conditions
			 of paragraph 6 of United States Patent Number 61–2000–0007 by striking
			 “Whitefish Point Comprehensive Plan of October 1992, or a gift shop” and
			 inserting Human Use/Natural Resource Plan for Whitefish Point, dated
			 December 2002.
		3.Development
			 limitations and reviewAs of
			 the date of enactment of this Act, each development of a new facility or
			 expansion of a facility or infrastructure on the Property shall be subject
			 to—
			(1)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.) (including regulations);
			(2)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) (including regulations); and
			(3)any other
			 applicable law of—
				(A)the Federal
			 Government (including regulations); and
				(B)a State or local
			 government.
				4.Effective
			 date
			(a)In
			 generalThe modification of United States Patent Number
			 61–2000–0007 in accordance with section 2 shall become effective on the date of
			 the recording of the modification in the Office of the Register of Deeds of
			 Chippewa County of the State of Michigan.
			(b)EndorsementThe
			 Office of the Register of Deeds of Chippewa County of the State of Michigan is
			 requested to endorse on the recorded copy of United States Patent Number
			 61–2000–0007 the fact that the Patent Number has been modified in accordance
			 with this Act.
			
